DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabo et al (US 20180316734 A1).
Regarding claim 1, Nakabo discloses an animation production method that provides a virtual space in which a given object is placed (Nakabo [0005], “method including: … generating (producing) a plurality of pieces of animation data (an animation production method)”; [0061], “the virtual space includes … objects (also see fig. 27B object 6)”), the method comprising: 
detecting an operation of a user equipped with a head mounted display (Nakabo fig. 27A; [0293], “Referring to FIG. 27A, the user 5 is wearing the HMD (user equipped with a head mounted display) system 100 in the real space.”; [0294], “The hand tracking module 2243 acquires position information on the hand 2710 of the user 5 based on the depth information acquired by the third camera 165 (detecting an operation of a user equipped with a head mounted display).”); 
controlling an action of the object based on the detected operation of the user (Nakabo [0295], “In FIG. 27B, the processor 210B of the computer 200B serves as the virtual object generation module 1425B to cause a hand 2730 of the avatar object 6 arranged in the virtual space 11B to follow (controlling an action of the object) the position derived from the received hand tracking data (based on the detected operation of the user).”);
Nakabo does not explicitly disclose
shooting the action of the object; 
storing an image containing the shot action of the object in a predetermined track; and 
changing movement of a finger of the object stored in the predetermined track.
However, Nakabo does suggest
shooting the action of the object (Nakabo [0299], “The processor 210B of the computer 200B serves as the virtual object generation module 1425B to update the positions of joints forming the hand 2730 of the avatar object 6 (updating the positions of the hands joints reads on shooting the action of the object) arranged in the virtual space 11B based on the received hand tracking data”); 
storing an image containing the shot action of the object in a predetermined track (Nakabo [0200], “The object information 1432 stores data for displaying an avatar object (object information 1432 stores image(s) of the avatar motions/action)”; [0299], “the user 5B is able to recognize the motion of the hand 2710 of the user 5 via the hand 2730 of the avatar object 6 in the virtual space 11B.” Also see [0346], “an animation packet (a predetermined track) containing a plurality of generated pieces of animation data”); and 
changing movement of a finger of the object stored in the predetermined track (Nakabo [0299], “The processor 210B of the computer 200B serves as the virtual object generation module 1425B to update the positions of joints forming the hand 2730 of the avatar object 6 (updating the positions of the hands joints reads on changing movement of a stored finger object) arranged in the virtual space 11B based on the received hand tracking data”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to record, store and update avatar motions. This would be done to accordingly reproduce and display the avatar motions as required.
Regarding claim 2, The method of claim 1, further comprising storing action data of the changed finger of the object in the track (Nakabo [0299], “update the positions of joints forming the hand 2730 of the avatar object 6 arranged in the virtual space 11B based on the received hand tracking data (an update of the positions of the joints of a hand reads on storing action data of the changed finger of the object in the track)”).
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2612